Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RESIGNATION OF DOUG WILKES Edmonton, Alberta, September 4, 2007 North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced that Doug Wilkes, Vice President Finance & CFO has resigned and is returning to Vancouver for personal reasons.While Doug’s last day in the office will be September 12th, he will remain available in an advisory capacity until November30th, 2007. “Doug has done a good job and had a positive input, both internally with our finance and management teams and externally in the market with investors and analysts.
